Citation Nr: 0619904	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-21 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision rendered by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in November 2005 for additional development of the 
evidence and to address due process concerns.  The case is 
again before the Board for appellate consideration.


FINDING OF FACT

There is no competent medical evidence that any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA played any 
role as to the degree of current left knee disability.


CONCLUSION OF LAW

The criteria for compensation for left knee disability under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in December 2005.  The letter informed the veteran of what 
evidence was required to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the VA.  While this letter was issued 
subsequent to the October 2002 initial rating action, the 
case was thereafter readjudicated by the RO, as reflected by 
the supplemental statement of the case dated in March 2006, 
and there is therefore no prejudicial timing defect under 
Pelegrini.  There is no indication that the veteran has not 
been properly apprised of the appropriate legal standards, 
and his and VA's obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not addressed in the VCAA letter sent to 
the veteran.  However, inasmuch as no compensation is awarded 
herein, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  The Board also observes that the 
question of a connection between the veteran's service and 
the disability at issue is not pertinent to a claim seeking 
compensation pursuant to 38 U.S.C.A. § 1151.

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file.  The veteran 
was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his case.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

The provisions of 38 U.S.C.A. § 1151 and its implementing 
regulations have undergone several changes in the past 
decade, most recently effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  The purpose of 
the last amendment is, in effect, to set aside the decision 
of the United States Supreme Court in Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in 
which the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

In this case, the veteran filed his claim for compensation 
under § 1151 for left knee disability in February 2002.  
Accordingly, the post October 1, 1997, version of the law and 
regulation must be applied.  See VAOPGCPREC 40-97 (all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA.)

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

In the instant case, the veteran is seeking compensation for 
left knee disability resulting from VA medical treatment, and 
in particular treatment accorded him by VA in September 2000.  
VA medical records dated in that month show that the veteran 
underwent left quadriceps advancement repair of the thigh 
muscle, following complaints by the veteran of left knee pain 
and buckling status post total left knee replacement in July 
1999.  Medical records dated thereafter reflect persistent 
left knee problems, to include left knee infection as a 
consequence of the September 2000 treatment.

In an August 2001 statement, a private physician indicated, 
following review of the medical records, that the additional 
treatment and surgery required for the veteran's left knee 
infection were "not unusual circumstances if the infection 
has developed within a couple of weeks after the surgery...and 
it is not uncommon to take the patient back to the operating 
room ... .  [The veteran] apparently was discharged home on IV 
antibiotics for a period of approximately six weeks and then 
onto oral antibiotics.  My only criticism here might have 
been that a removal of the implant at that time might have 
proven more successful, but again this is all in hindsight."  
The private physician, while questioning left knee 
replacement as a course of action, nonetheless concluded 
that, while the veteran had an "unacceptable result...the 
treatment that he had performed was fairly standard....I find 
little criticism in his overall treatment."  He further 
noted that "[t]he incidents of infection from total knee 
arthroplasties is in the area of approximately 2% regardless 
of the amount of precautions that are undertaken.  
Furthermore, when you have to re-operate on a total knee...the 
incidents of infection increase[ ]."

This position is the same as that later taken by a VA 
physician, who in February 2006 examined the veteran and 
reviewed the medical evidence in response to a Board request 
for a medical opinion.  The examiner noted the veteran's 
history of left knee problems, both before and after the 
September 2000 VA treatment, and particularly noted that the 
left knee was subsequently fused, after which the veteran was 
able to ambulate without any problem, with no recurrence of 
left knee infection.  The VA examiner specifically observed 
that "[s]urgeries were done after the veteran signed 
informed consents.  Instability of the knee and complications 
following total knee replacement requiring multiple surgeries 
subsequently and ultimate fusion of the knee may be expected 
in 2% of cases following total knee replacement."

In particular, the VA examiner found that "[t]he veteran's 
claimed left knee disability did not result from 
carelessness, accident, lack of proper skill, error in 
judgment or any fault on the part of the [VA].  Records show 
that the veteran did follow the instructions of the medical 
staff....He did not object to any medical or surgical treatment 
rendered [by VA], at any time.  The veteran's claimed 
disability is not the result of [his] willful misconduct or 
failure to follow instructions."

In brief, neither of the physicians who considered the 
veteran's claim in conjunction with the medical evidence 
concluded that any additional left knee disability arising 
from the treatment accorded the veteran by VA was the product 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, nor did they conclude that any additional left 
knee disability was an event not reasonably foreseeable.  The 
only evidence in support of the veteran's claim is his own 
contentions to the effect that current left knee disability 
is the product of VA treatment such that compensation under 
38 U.S.C.A. § 1151 should be awarded.  However, he has not 
demonstrated that he has the requisite medical training or 
expertise to render him competent to proffer medical 
conclusions, such as a nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (lay persons cannot 
offer medical opinions requiring medical knowledge).  The 
veteran's contentions do not outweigh the probative value of 
the medical evidence discussed above, which does not 
establish any relationship between the nature and severity of 
his current left knee disability and VA treatment.

In sum, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
left knee disability.  His claim, accordingly, fails.


ORDER

Compensation for left knee disability under 38 U.S.C.A. 
§ 1151 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


